Citation Nr: 1749672	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to payment of Veterans Retraining Assistance Program (VRAP) education benefits for a course of study at Fresno City College.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Appellant had active service from November 1988 to July 1992.  He received a discharge under other than honorable conditions.  

A September 2013 administrative decision of the Muskogee, Oklahoma, Regional Office of the Department of Veterans Affairs (VA) determined that the Appellant's period of active service from November 1988 to July 1992 was dishonorable for VA purposes and constituted a bar to the payment of VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Education Center, of the Muskogee, Oklahoma, Regional Office which denied eligibility for VRAP educational benefits for a course of study at Fresno City College.  The Appellant appeared at a May 2015 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


FINDING OF FACT

VRAP educational benefits may not be paid after March 31, 2014.  


CONCLUSION OF LAW

The criteria for payment of VRAP educational benefits for a course of study at Fresno City College have not been met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that he should have been granted payment of VRAP educational benefits to pursue a course of study at Fresno City College notwithstanding his discharge under other than honorable conditions.  

The VRAP was a component of the VOW to Hire Heroes Act of 2011.  Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).  In relevant part, Congress established the program to provide assistance to eligible veterans from October 1, 2012, to March 31, 2014.  The statute provided that "[t]he authority to make payments under this section shall terminate on March 31, 2014."  Pub. L. No. 112-56, 125 Stat. 713, § 211(k) (Nov. 21, 2011).  Therefore, VA may not grant the claim for VRAP educational benefits even though that the Appellant applied for those benefits prior to March 31, 2014.  

Notwithstanding the statutory prohibition discussed above, the Board observes further that VRAP educational benefits were not available to the Appellant as the character of his discharge constitutes a bar to payment of VA benefits, and his service is not qualifying service for payment of VRAP benefits.  38 C.F.R. § 3.12 (2017).  

While the Board is sympathetic to the Appellant's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is constrained by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014).  No plea for equity, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

Where the law and not the evidence is dispositive of a claim, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet App 426 (1994).  Accordingly, payment of VRAP educational benefits for a course of study at Fresno City College is denied because payment after March 31, 2014, was prohibited by the controlling statute, and because the character of discharge from service causes the Appellant's service to not be qualifying service of the payment of that benefit.  


ORDER

Entitlement to payment of VRAP education benefits for a course of study at Fresno City College is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


